This case involves appellant's liability for having set his dogs upon the appellee's cow, which had escaped from her pasture and was trespassing upon appellant's cotton field. There was testimony to the effect that the appellant, discovering this cow and other cattle upon his property, sicked four dogs upon the intruders. One of the dogs was a bulldog estimated by appellee to weigh about eighty pounds. This dog bit the cow so severely that her value as a milch cow was destroyed. The jury awarded compensatory damages in an amount not questioned by appellant.
For reversal appellant contends only that he was entitled to an instructed verdict, as he was not shown *Page 519 
to have had notice of the bulldog's viciousness. He relies upon the familiar rule that the owner of a dog is not liable for harm caused by it unless he has reason to know of the animal's dangerous propensities. But this principle does not reach the point involved here, as appellant is not charged with responsibility for injuries caused by the dog while acting upon its own initiative. Here the bulldog was obeying its master's command. Upon discovering the trespassing cattle the appellant was entitled to use only such force as was reasonably necessary to drive them from his land. Reinman v. Worley,125 Ark. 567, 188 S.W. 1175. Appellee testified that the bulldog was vicious when sicked upon something by the appellant. The injured cow was a gentle and easily managed animal. The jury may well have believed that the appellant exceeded the limits of reasonable necessity in resorting to the use of a pack of dogs, including a large animal of vicious nature when incited to the attack.
Affirmed.